Per Curiam.

Appeal from a judgment of the Supreme Court at Special Term in Clinton County which dismissed, after a hearing, petitioner’s writ of habeas corpus issued upon his contention that there should have been credited against the sentence imposed upon him in Supreme Court, New York County, the time subsequently spent in the custody of the City of New York upon his arrest, conviction and imprisonment for a misdemeanor committed while on parole. Relator was not released, voluntarily or otherwise, from the custody of the State of New York to that of another authority as was the prisoner in People ex rel. Rainone v. Murphy (1 N Y 2d 367), upon which relator mistakenly relies; and the Parole Board never regained “complete and unconditional” custody of relator, within the Bainone rule, until the completion of his imprisonment in the city penitentiary and his return to State authorities (People ex rel. Leibowitz v. La Vallee, 17 A D 2d 887, mot. for Iv. to app. den. 12 N Y 2d 645, cert. den. 373 U. S. 946). Judgment affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Staley, Jr., JJ., concur.